DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The references cited by applicants in the IDS and listed on the numerous 1449's have been made of record.  While the statements filed clearly do not comply with the guidelines set forth in MPEP 2004 regarding both the number of references cited and the elimination of clearly irrelevant art and marginally cumulative information, compliance with these guidelines is not mandatory.  Furthermore, 37 CFR 1.97 and 1.98 do not require that the information be material, rather they allow for submission of information regardless of its pertinence to the claimed invention. Although there is no requirement to explain the materiality of the submitted references, the cloaking of a clearly relevant reference by inclusion in a long list of citations may not comply with applicant's duty of disclosure.  See, e.g., Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aff’d, 478 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974).  
Therefore, it is recommended that if any information that has been cited by applicant in the information disclosure statement is known to be material to patentability as defined by 37 C.F.R. §1.56, applicant should present a concise statement as to the relevance of that/those particular documents therein cited.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a): 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-15 and 17-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of fracturing Group IV or Group III-nitride materials, does not reasonably provide enablement for a method of fracturing any type of crystalline material.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. 
The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Mineral Separation v. Hyde, 242 U.S. 261, 270 (1916) which postured the question:  is the experimentation needed to practice the invention undue or unreasonable?  The standard to be applied is set forth in In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).  See also MPEP 2164.  The factors to be considered to determine whether any necessary experimentation is undue, also known as The Wand factors, include, but are not limited to:  
(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
The invention disclosed in the instant application and recited in independent claims 1 and 20 relates to a method of bonding a carrier to a first surface of a crystalline material having subsurface laser damage and fracturing the crystalline material along or proximate to the subsurface laser damage region.  In ¶[00151] of the application as originally filed, the crystalline materials contemplated as being within the scope of the present invention include single crystal and polycrystalline Group IV elements, Group IV compounds, and Group III-nitrides since these tend to be brittle semiconductor materials which have a propensity to fracture along predetermined crystallographic planes.  However, since claims 1 and 20 broadly recite that fracture occurs along a “crystalline material” this necessarily includes single or polycrystalline metals, polymers, and the like.  However, most metals and polymers do not possess the same materials properties as semiconductors and generally are not prone to brittle fracture along predetermined crystallographic planes under normal processing conditions.  Instead, most metals (e.g., Cu, Fe, or Al) and polymers tend to be ductile and will undergo elastic or plastic deformation depending upon the type, extent, and duration of the force applied.  Accordingly, it is the Examiner’s position that undue experimentation would be required to determine the processing conditions necessary to fracture any and all types of crystalline materials in a manner commensurate with the scope of independent claims 1 and 20.  Dependent claims 2-15, 17-19, and 21-28 are similarly rejected due to their direct or indirect dependence on claim 1 or 20.  

The following is a quotation of 35 U.S.C. 112(b): 
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
Claims 1-8 and 10-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
The term "rigid carrier" in claims 1, 7-8, 10, 14, 17, 20-25, and 27-28 as well as the term “additional rigid carrier” in claims 12-13 are relative terms which render the claims indefinite.  The term "rigid" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Since the aforementioned claims do not clearly identify how stiff the carrier must be in order for it to be considered as a “rigid carrier” and the specification does not formally define a “rigid carrier” its recitation in claims 1, 7-8, 10, 12-14, 17, 20-25, and 27-28 is therefore considered to be indefinite.  Dependent claims 2-6, 11, 15-16, 18-19, and 26 are similarly rejected due to their dependence on independent claim 1 or 20.  
The use of the term “about” in claims 4-6 and 26 is a relative term which renders the claims indefinite.  The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The use of the term “about" is permissible since it permits some tolerance, and therefore encompasses values on either side of the claimed value or number.  In re Pappas, 214 F. 2d 172, 176-177, 102 USPQ 298, 301 (CCPA 1954).  However, applicants have not clearly exemplified the amounts above and below the claimed values which may be encompassed by the use of the word “about.”  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13, 16-21, and 23-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 11-22 of U.S. Patent No.11,024,501 (hereinafter “the ‘501 patent”) in view of U.S. Patent Appl. Publ. No. 2012/0000415 to D’Evelyn, et al. (“D’Evelyn”). 
Regarding claims 1, 7, and 9, claims 1 and 11 of the ‘501 patent recite substantially all of the limitations recited in claims 1, 7, and 9 of the instant application, but claim 1 alone does not recite that at least one of a maximum length or maximum width of at least a portion of the rigid carrier exceeds a corresponding maximum length or maximum width of the substrate.  However, in Figs. 1a, 1d-e, & 1j and ¶¶[0017]-[0045] as well as elsewhere throughout the entire reference D’Evelyn teaches a method of forming a damaged region (103) beneath the surface (105) of a crystal (101) in Fig. 1a and transferring a cleaved layer to the surface (115) of a handle substrate (117) having an adhesive layer (113) thereupon as shown in Figs. 1d-e & 1j.  As shown specifically in Figs. 1d-e & 1j, the maximum width of the handle substrate (117) exceeds a maximum width of the cleaved layer from crystal (101) in order to, for example, accommodate the transfer of a plurality of cleaved layers as shown in Fig. 1j and/or to facilitate greater ease of handling the cleaved layers without causing damage to the cleaved layers.  Thus, a person of ordinary skill in the art would look to the teachings of D’Evelyn and would be motivated to utilize a rigid carrier having a width and/or length that is larger than that of the substrate in order to facilitate the transfer of a plurality of layers and/or to provide for greater ease of handling the transferred layer(s).  
Regarding claims 2-6, claims 2-6 of the ‘501 patent recite substantially all of the limitations recited in claims 2-6 of the instant application.  
Regarding claim 8, claim 7 of the ‘501 patent recites substantially all of the limitations recited in claim 8 of the instant application.  
Regarding claim 10, claim 8 of the ‘501 patent recites substantially all of the limitations recited in claim 10 of the instant application.  
Regarding claim 11, claim 12 of the ‘501 patent recites substantially all of the limitations recited in claim 11 of the instant application.  
Regarding claim 12, claim 13 of the ‘501 patent recites substantially all of the limitations recited in claim 12 of the instant application.  
Regarding claim 13, claim 13 of the ‘501 patent recites substantially all of the limitations recited in claim 13 of the instant application, but does not recite that at least one of a maximum length or maximum width of at least a portion of the additional rigid carrier exceeds a corresponding maximum length or maximum width of the substrate.  However, as noted supra with respect to the rejection of claim 1, in Figs. 1a, 1d-e, & 1j and ¶¶[0017]-[0045] as well as elsewhere throughout the entire reference D’Evelyn teaches an analogous method of forming a damaged region (103) beneath the surface (105) of a crystal (101) in Fig. 1a and transferring a cleaved layer to the surface (115) of a handle substrate (117) having an adhesive layer (113) thereupon as shown in Figs. 1d-e & 1j.  As shown specifically in Figs. 1d-e & 1j the maximum width of the handle substrate (117) exceeds a maximum width of the cleaved layer from crystal (101) in order to, for example, accommodate the transfer of a plurality of cleaved layers as shown in Fig. 1j and/or to facilitate greater ease of handling the cleaved layers without causing damage to the cleaved layers.  Thus, a person of ordinary skill in the art would look to the teachings of D’Evelyn and would be motivated to also utilize a rigid additional carrier having a width and/or length that is larger than that of the substrate in order to facilitate the transfer of a plurality of layers utilizing the method of Henley and Berger and/or to provide for greater ease of handling the transferred layer(s).  
Regarding claim 16, claim 14 of the ‘501 patent recites substantially all of the limitations recited in claim 16 of the instant application.  
Regarding claim 17, claim 15 of the ‘501 patent recites substantially all of the limitations recited in claim 17 of the instant application.  
Regarding claim 18, claim 16 of the ‘501 patent recites substantially all of the limitations recited in claim 18 of the instant application.  
Regarding claim 19, claim 17 of the ‘501 patent recites substantially all of the limitations recited in claim 19 of the instant application.  
Regarding claims 20 and 27, claim 18 of the ‘501 patent recites substantially all of the limitations recited in claims 20 and 27 of the instant application.  
Regarding claim 21, claim 18 of the ‘501 patent does not recite that at least one of a maximum length or maximum width of at least a portion of the first rigid carrier exceeds a corresponding maximum length or maximum width of the substrate; and at least one of a maximum length or maximum width of at least a portion of the second rigid carrier exceeds a corresponding maximum length or maximum width of the substrate.  However, in Figs. 1a, 1d-e, & 1j and ¶¶[0017]-[0045] as well as elsewhere throughout the entire reference D’Evelyn teaches an analogous method of forming a damaged region (103) beneath the surface (105) of a crystal (101) in Fig. 1a and transferring a cleaved layer to the surface (115) of a handle substrate (117) having an adhesive layer (113) thereupon as shown in Figs. 1d-e & 1j.  As shown specifically in Figs. 1d-e & 1j the maximum width of the handle substrate (117) exceeds a maximum width of the cleaved layer from crystal (101) in order to, for example, accommodate the transfer of a plurality of cleaved layers as shown in Fig. 1j and/or to facilitate greater ease of handling the cleaved layers without causing damage to the cleaved layers.  Thus, a person of ordinary skill in the art would look to the teachings of D’Evelyn and would be motivated to also utilize first and second rigid carriers having a width and/or length that is larger than that of the substrate in order to facilitate the transfer of a plurality of layers utilizing the method of Henley and Berger and/or to provide for greater ease of handling the transferred layer(s).  
Regarding claim 23, claim 19 of the ‘501 patent recites substantially all of the limitations recited in claim 23 of the instant application.  
Regarding claim 24, claim 20 of the ‘501 patent recites substantially all of the limitations recited in claim 24 of the instant application.  
Regarding claim 25, claim 21 of the ‘501 patent recites substantially all of the limitations recited in claim 25 of the instant application.  
Regarding claim 26, claim 22 of the ‘501 patent recites substantially all of the limitations recited in claim 26 of the instant application.  

Claims 14-15, 22, and 28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 13 of the ‘501 patent in view of D’Evelyn and further in view of U.S. Patent Appl. Publ. No. 2014/0197419 to Henley, et al. (hereinafter “Henley”). 
Regarding claim 14, claims 1 and 13 of the ‘501 patent recites substantially all of the limitations recited in claim 14 of the instant application, but does not recite that the fracturing comprises applying a mechanical force proximate to at least one edge of the rigid carrier, and the mechanical force is configured to impart a bending moment in at least a portion of the rigid carrier, and the mechanical force is further configured to pry apart the rigid carrier and the additional rigid carrier.  However, in Figs. 17-23 and ¶¶[0160]-[0170] Henley teaches that selective energy placement provides a controlled cleaving action of the material region (12) and that the energy source may be mechanical in nature, derived from rotational, translational, compressional, and expansional forces (1701) and (1707) and applied in the vicinity of the subsurface damaged region in order to initiate and propagate a cleaving action.  This is supported by ¶[0037] of D’Evelyn which teaches that mechanical energy may be utilized to initiate a cleaving action.  Thus, a person of ordinary skill in the art would look to the teachings of Henley and D’Evelyn and would be motivated to apply a mechanical force to impart a bending moment to the rigid carriers in order to promote a more efficient cleaving action along the subsurface damaged region.  
Regarding claim 15, claim 1 of the ‘501 patent does not recite that the crystalline material comprises polycrystalline material.  However, in ¶¶[0046]-[0047] Henley specifically teaches that the handle substrate (2501) may be a monocrystalline or polycrystalline material.  
Regarding claim 22, claim 18 of the ‘501 patent does not recite that the fracturing comprises applying a mechanical force proximate to one or more edges of the first rigid carrier and the second rigid carrier, and the mechanical force is configured to impart a bending moment in at least one of the first rigid carrier or the second rigid carrier.  However, in Figs. 17-23 and ¶¶[0160]-[0170] Henley teaches that selective energy placement provides a controlled cleaving action of the material region (12) and that the energy source may be mechanical in nature, derived from rotational, translational, compressional, and expansional forces (1701) and (1707) and applied in the vicinity of the subsurface damaged region in order to initiate and propagate a cleaving action.  This is supported by ¶[0037] of D’Evelyn which teaches that mechanical energy may be utilized to initiate a cleaving action.  Thus, a person of ordinary skill in the art would look to the teachings of Henley and D’Evelyn and would be motivated to apply a mechanical force to impart a bending moment to the rigid carriers in order to promote a more efficient cleaving action along the subsurface damaged region.  
Regarding claim 28, claim 18 of the ‘501 patent does not recite that the fracturing comprises applying a mechanical force proximate to at least one edge of the rigid carrier, and the mechanical force is configured to impart a bending moment in at least a portion of the rigid carrier.  However, in Figs. 17-23 and ¶¶[0160]-[0170] Henley teaches that selective energy placement provides a controlled cleaving action of the material region (12) and that the energy source may be mechanical in nature, derived from rotational, translational, compressional, and expansional forces (1701) and (1707) and applied in the vicinity of the subsurface damaged region in order to initiate and propagate a cleaving action.  This is supported by ¶[0037] of D’Evelyn which teaches that mechanical energy may be utilized to initiate a cleaving action.  Thus, a person of ordinary skill in the art would look to the teachings of Henley and D’Evelyn and would be motivated to apply a mechanical force to impart a bending moment to the rigid carriers in order to promote a more efficient cleaving action along the subsurface damaged region.  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 1, 7-11, 15-17, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Appl. Publ. No. 2014/0197419 to Henley, et al. (hereinafter “Henley”) in view of U.S. Patent Appl. Publ. No. 2016/0193691 to Hirata, et al. (“Hirata”) and further in view of U.S. Patent Appl. Publ. No. 2012/0000415 to D’Evelyn, et al. (“D’Evelyn”).  
Regarding claim 1, Henley teaches a crystalline material processing method (see, e.g., the Abstract, Figs. 1-36, and entire reference) comprising:  
temporarily bonding a rigid carrier to a first surface of a crystalline material with an intervening adhesive material (see, e.g., Figs. 24-31 and ¶¶[0186]-[0215] which teach that a rigid workpiece (2501) is bonded to a top surface (2403) of a crystalline substrate (2400) with ¶[0197] specifically teaching that the bonding may be achieved using an adhesive material), 
wherein the crystalline material comprises a substrate having a subsurface damage region at a depth relative to the first surface (see, e.g., Figs. 24-31 and ¶¶[0186]-[0215] which teach that a subsurface damage religion (2411) is formed beneath a top surface (2403) of the crystalline substrate (2400) using energetic particles (2409)), and 
fracturing the crystalline material along or proximate to the subsurface damage region to yield a bonded assembly comprising the rigid carrier, the adhesive material, and a portion of the crystalline material removed from the substrate (see, e.g., Figs. 24-31 and ¶¶[0186]-[0215] which teach that a controlled cleaving action is initiated to remove the crystalline substrate (2400) and produce a bonded assembly comprising the rigid workpiece (2501), adhesive layer (2605), and the material region (2401) removed from the crystalline substrate (2400)).
Henley does not explicitly teach that the subsurface damage region is formed using a laser.  However, in Figs. 1-8 and ¶¶[0027]-[0060] Hirata teaches an embodiment of a system and method for cleaving a wafer from a substrate by using a focused laser beam to initiate a cleavage plane.  In Figs. 5-8 and ¶¶[0034]-[0054] Hirata specifically teaches that a cleavage plane may be formed in a crystalline ingot (11) by scanning a laser beam with a focal point at a depth (D1) across the surface of the ingot (11) in a predetermined raster pattern such that a modified layer (23) with cracks (25) propagating therefrom is formed at a depth (D1) corresponding to the thickness of the wafer to be produced.  This wafer may then be removed from the ingot (11) by initiating fracture along the modified layer (23).  Thus, in view of the teachings of Hirata an ordinary artisan would readily recognize that the subsurface damage region (2411) produced in the method of Henley may be produced using a laser beam since this would involve nothing more than the use of an alternative and known technique for producing a cleavage plane according to its intended use.  The specific motivation for using a laser instead of ion implantation to produce a subsurface damage region would be, for example, to benefit from the use of a technique which is readily available and does not require a consumable product such as a source of implanted ions.  
Henley and Hirata do not explicitly teach that at least one of a maximum length or maximum width of at least a portion of the rigid carrier exceeds a corresponding maximum length or maximum width of the substrate.  However, in Figs. 1a, 1d-e, & 1j and ¶¶[0017]-[0045] as well as elsewhere throughout the entire reference D’Evelyn teaches an analogous method of forming a damaged region (103) beneath the surface (105) of a crystal (101) in Fig. 1a and transferring a cleaved layer to the surface (115) of a handle substrate (117) having an adhesive layer (113) thereupon as shown in Figs. 1d-e & 1j.  As shown specifically in Figs. 1d-e & 1j the maximum width of the handle substrate (117) exceeds a maximum width of the cleaved layer from crystal (101) in order to, for example, accommodate the transfer of a plurality of cleaved layers as shown in Fig. 1j and/or to facilitate greater ease of handling the cleaved layers without causing damage to the cleaved layers.  Thus, a person of ordinary skill in the art would look to the teachings of D’Evelyn and would be motivated to utilize a rigid carrier having a width and/or length that is larger than that of the substrate in order to facilitate the transfer of a plurality of layers and/or to provide for greater ease of handling the transferred layer(s).  The combination of prior art elements according to known methods to yield predictable results has been held to support a prima facie determination of obviousness.  All the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, with the combination yielding nothing more than predictable results to one of ordinary skill in the art.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, __, 82 USPQ2d 1385, 1395 (2007).  See also, MPEP 2143(A).  
Regarding claim 7, Henley and Hirata do not explicitly teach that the rigid carrier has a thickness of greater than 800 microns.  However, in ¶¶[0044]-[0047] Henley teaches that the handle substrate is designed as a rigid carrier having a thickness sufficient to support and facilitate handling of the thin crystalline layer that is cleaved from the crystalline substrate.  In this case the thickness of the handle substrate (i.e., the rigid carrier) is directly proportional to its rigidity and is therefore considered to be a result-effective variable, i.e., a variable which achieves a recognized result.  See, e.g., In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  See also MPEP 2144.05(II)(B).  In ¶¶[0046]-[0047] Henley specifically teaches that the handle substrate may be any monocrystal material and may be further supported by a backing substrate in the form of a Si wafer or quartz handle substrate.  Then, as noted supra with respect to the rejection of claim 1, in Figs. 1d-1g and ¶¶[0031]-[0041] D’Evelyn teaches an analogous method of transferring an epitaxial layer (105) from a single crystal (101) to a handle substrate (117).  In ¶[0018] D’Evelyn specifically teaches that the nitride crystal used as the single crystal (101) in Figs. 1d-1g may have a thickness of between 100 m to 100 mm.  Thus, in view of the combined teachings of Henley and D’Evelyn an ordinary artisan would recognize the desirability of utilizing a handle substrate having a thickness sufficient to impart the desired rigidity.  Furthermore, it would have been within the capabilities of an ordinary artisan to utilize routine experimentation to determine the optimal handle substrate thickness necessary to provide the desired level of support and rigidity to the fractured crystalline material.  Since the teachings of D’Evelyn show that the single crystal may have a thickness of 100 m to 100 mm an ordinary artisan would reasonably expect to utilize a rigid carrier having an analogous thickness which includes the claimed range of greater than 800 microns.  
Regarding claim 8, Henley teaches that the rigid carrier comprises a first face and a second face that opposes the first face; the adhesive material is arranged in contact with the first face; and the second face is devoid of any adhesive material and devoid of any stress-producing material (see, e.g., Figs. 24-31 and ¶¶[0186]-[0215] which teach that the workpiece (2501) has first and second faces with an adhesive material (2503) on only the first face while the second face is free of any adhesive or stress-producing material).   
Regarding claim 9, Henley does not explicitly teach that the rigid carrier has a modulus of elasticity of at least 20 GPa.  However, in ¶¶[0046]-[0047] Henley specifically teaches that the handle substrate may be a single crystal or polycrystalline material comprised of a metal, metal alloy, SiC, GaAs, GaN, Ge, Si, or glass, any of which necessarily possesses or, alternatively, would be reasonably expected to possess a modulus of elasticity of at least 20 GPa.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See also MPEP 2112.01. 
Regarding claim 10, Henley teaches that the rigid carrier comprises a crystalline material (see, e.g., ¶¶[0046]-[0047] which specifically teach that the handle substrate (2501) may be a monocrystalline or polycrystalline material).  
Regarding claim 11, Henley teaches performing at least one additional processing step on the portion of the crystalline material while the portion of the crystalline material remains part of the bonded assembly (see, e.g., ¶¶[0186]-[0215] of Henley which teach that a densification anneal is performed in order to improve the bondability of the adhesion layer after the workpiece (2501) and crystalline substrate (2400) have been joined; see also Brewer which teaches that BrewBOND 220 is subject to a bonding process at an annealing temperature of 130 °C in order to cure the wafer bonding material).  
Regarding claim 15, Henley teaches that the crystalline material comprises polycrystalline material (see, e.g., ¶[0215] which teaches that the donor wafer may be a polycrystalline substrate).  
Regarding claim 16, Henley teaches that the crystalline material comprises SiC (see, e.g., ¶[0013], ¶[0097], and ¶[0233] which teach that the crystalline substrate (2400) may be SiC). 
Regarding claim 17, Henley teaches roughening, texturing, and/or etching at least one of (i) the first surface of the crystalline material or (ii) an adjacent surface of the rigid carrier prior to the temporarily bonding of the rigid carrier to the first surface of a crystalline material with the adhesive material (see, e.g., ¶¶[0187]-[0190] which teach that the bonding surfaces may be treated in order to promote good bondability by, for example, a clean/etch chemical bath that removes asperities and surface contaminants).  
Regarding claim 18, Henley teaches that the portion of the crystalline material removed from the substrate comprises a free-standing wafer configured for growth of at least one epitaxial layer thereupon (see, e.g., Figs. 26-29 and ¶¶[0211]-[0216] which teach that the detached surface undergoes lapping and polishing steps in order to produce a smooth film surface (2901) on a free-standing wafer (see, e.g., Fig. 29) which is suitable for the growth of an epitaxial layer thereupon).  
Regarding claim 28, Henley and D’Evelyn teach that the fracturing comprises applying a mechanical force proximate to at least one edge of the rigid carrier, and the mechanical force is configured to impart a bending moment in at least a portion of the rigid carrier (see, e.g., Figs. 17-23 and ¶¶[0160]-[0170] of Henley which teach that selective energy placement provides a controlled cleaving action of the material region (12) and that the energy source may be mechanical in nature, derived from rotational, translational, compressional, and expansional forces (1701) and (1707) , and applied in the vicinity of the subsurface damaged region in order to initiate and propagate a cleaving action; see also ¶[0037] of D’Evelyn which teaches that mechanical energy may be utilized to initiate a cleaving action; thus, a person of ordinary skill in the art would look to the teachings of Henley and D’Evelyn and would be motivated to apply a mechanical force to impart a bending moment to the rigid carriers in order to promote a more efficient cleaving action along the subsurface damaged region).  

Claims 2-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henley in view of Hirata and further in view of D’Evelyn and still further in view of a Brewer Science Product literature for BrewerBOND 220 dated August 27, 2014 (hereinafter “Brewer”).  
Regarding claim 2, Henley, Hirata, and D’Evelyn do not explicitly teach that the adhesive material comprises a thermoplastic material.  However, in ¶[0197] Henley teaches that wafer bonding may be achieved using an adhesive material and then Brewer teaches an embodiment of a thermoplastic wafer bonding adhesive known as BrewerBOND 220 which is suitable for use as a temporary wafer bonding material during compound semiconductor wafer processes in the 200 to 240 °C range.  Thus, in view of the teachings of Brewer an ordinary artisan would be motivated to utilize a thermoplastic material such as BrewerBOND 220 as an adhesive material since this is a known thermoplastic material that would function according to its intended use in the method of Henley.  
Regarding claim 3, Henley and Hirata do not explicitly teach that the adhesive material has a glass transition temperature Tg of at least 35°C.  However, as noted supra with respect to the rejection of claim 2, Brewer teaches an embodiment of a wafer bonding adhesive known as BrewerBOND 220 which is suitable for use as a temporary wafer bonding material during compound semiconductor wafer processes in the 200 to 240 °C range.  BrewerBOND 220 has a glass transition temperature Tg of 50.1 °C which is above the claimed Tg of greater than 25 °C.  Thus, in view of the teachings of Brewer an ordinary artisan would be motivated to utilize an adhesive such as BrewerBOND 220 which has a Tg of greater than 25 °C since this is a known adhesive that would function according to its intended use in the method of Henley.  Use of a known material based on its suitability for its intended use has been held to support a prima facie determination of obviousness.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1947).  See also MPEP 2144.07.  
Regarding claim 4, Henley, Hirata, D’Evelyn, and Brewer do not explicitly teach that the adhesive material has a Shore D durometer value of at least about 70 when the adhesive material is at 25°C.  However, since Brewer teaches the use of the same thermoplastic material (e.g., BrewBOND 220) with a Tg of at least 25 °C, it must necessarily possess the same properties, namely a Shore D durometer value of at least 70 at 25 °C.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See also MPEP 2112.01.  
Regarding claim 5, Henley, Hirata, D’Evelyn, and Brewer do not explicitly teach that the adhesive material has a modulus of elasticity of at least about 7 MPa when the adhesive material is at 25°C.  However, since Brewer teaches the use of the same thermoplastic material (e.g., BrewBOND 220) with a Tg of at least 25 °C, it must necessarily possess the same properties, namely a modulus of elasticity of at least about 7 MPa at 25 °C.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See also MPEP 2112.01.  
Regarding claim 6, Henley and Hirata do not explicitly teach that the adhesive material has a thickness of less than about 50 microns.  However, Brewer provides a graph of spin speed vs. thickness which shows that the resulting thickness is directly proportional to the spin speed utilized during application and provides an exemplary embodiment in which BrewBOND 220 is spun-on to a thickness of 50 m.  Then, as noted supra with respect to the rejection of claim 1, in Figs. 1d-1g and ¶¶[0031]-[0041] D’Evelyn teaches an analogous method of transferring an epitaxial layer (105) from a single crystal (101) to a handle substrate (117).  In ¶[0033] D’Evelyn specifically teaches that the adhesion layer (113) utilized in the method preferably has a thickness of between 1 nm and 10 m which falls within the claimed range of less than 50 m.  Thus, in view of the teachings of D’Evelyn an ordinary artisan would be motivated to spin-on the adhesive of Brewer to a thickness of less than 50 m in the method of Hirata in order to obtain a conformal coating with the desired adhesive properties.  

Claims 12-14 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henley in view of Hirata and further in view of D’Evelyn and still further in view of U.S. Patent Appl. Publ. No. 2015/0171045 to Berger, et al. (“Berger”).  
Regarding claim 12, Henley, Hirata, and D’Evelyn do not explicitly teach bonding an additional rigid carrier to a second surface of the crystalline material that opposes the first surface, prior to said fracturing.  However, in Figs. 1-5 and ¶¶[0021]-[0150] Berger teaches an embodiment of a method for delaminating a thin layer from a semiconductor (10) such as SiC which includes bonding a first rigid carrier (20) to a first surface of the semiconductor (10) by means of a bonding layer (15), forming a delamination layer (13) within the semiconductor (10) by ion implantation, and bonding a second rigid carrier (22) to a second, opposite side of the semiconductor (10) by means of a second bonding layer (16).  In ¶¶[0122]-[0130] Berger specifically teaches that a thermal treatment is utilized to cause mechanical tensions which result in separation of a thin layer (11) along the delamination layer (13).  The separated compound structure (32) can then be reused in order to produce additional thin layers (11) of said semiconductor (10).  Thus, in view of the teachings of Berger an ordinary artisan would readily recognize that separation of the material region (2401) along the subsurface damage region (2411) in Figs. 24-27 of Henley may be further facilitated by bonding an additional rigid carrier to a second surface of the substrate (2400) and then performing a thermal treatment which causes mechanical tensions that facilitates separation along the subsurface damage region (2411).  
Regarding claim 13, Henley and Hirata do not explicitly teach that at least one of a maximum length or maximum width of at least a portion of the additional rigid carrier exceeds a corresponding maximum length or maximum width of the substrate.  However, as noted supra with respect to the rejection of claim 1, in Figs. 1a, 1d-e, & 1j and ¶¶[0017]-[0045] as well as elsewhere throughout the entire reference D’Evelyn teaches an analogous method of forming a damaged region (103) beneath the surface (105) of a crystal (101) in Fig. 1a and transferring a cleaved layer to the surface (115) of a handle substrate (117) having an adhesive layer (113) thereupon as shown in Figs. 1d-e & 1j.  As shown specifically in Figs. 1d-e & 1j the maximum width of the handle substrate (117) exceeds a maximum width of the cleaved layer from crystal (101) in order to, for example, accommodate the transfer of a plurality of cleaved layers as shown in Fig. 1j and/or to facilitate greater ease of handling the cleaved layers without causing damage to the cleaved layers.  Thus, a person of ordinary skill in the art would look to the teachings of D’Evelyn and would be motivated to also utilize a rigid additional carrier having a width and/or length that is larger than that of the substrate in order to facilitate the transfer of a plurality of layers utilizing the method of Henley and Berger and/or to provide for greater ease of handling the transferred layer(s).  
Regarding claim 14, Henley and D’Evelyn teach that the fracturing comprises applying a mechanical force proximate to at least one edge of the rigid carrier, and the mechanical force is configured to impart a bending moment in at least a portion of the rigid carrier, and the mechanical force is further configured to pry apart the rigid carrier and the additional rigid carrier (see, e.g., Figs. 17-23 and ¶¶[0160]-[0170] of Henley which teach that selective energy placement provides a controlled cleaving action of the material region (12) and that the energy source may be mechanical in nature, derived from rotational, translational, compressional, and expansional forces (1701) and (1707) , and applied in the vicinity of the subsurface damaged region in order to initiate and propagate a cleaving action; see also ¶[0037] of D’Evelyn which teaches that mechanical energy may be utilized to initiate a cleaving action; thus, a person of ordinary skill in the art would look to the teachings of Henley and D’Evelyn and would be motivated to apply a mechanical force to impart a bending moment to the rigid carriers in order to promote a more efficient cleaving action along the subsurface damaged region).  
Regarding claim 21, Henley, Hirata, and Berger do not explicitly teach that at least one of a maximum length or maximum width of at least a portion of the first rigid carrier exceeds a corresponding maximum length or maximum width of the substrate; and at least one of a maximum length or maximum width of at least a portion of the second rigid carrier exceeds a corresponding maximum length or maximum width of the substrate.  However, in Figs. 1a, 1d-e, & 1j and ¶¶[0017]-[0045] as well as elsewhere throughout the entire reference D’Evelyn teaches an analogous method of forming a damaged region (103) beneath the surface (105) of a crystal (101) in Fig. 1a and transferring a cleaved layer to the surface (115) of a handle substrate (117) having an adhesive layer (113) thereupon as shown in Figs. 1d-e & 1j.  As shown specifically in Figs. 1d-e & 1j the maximum width of the handle substrate (117) exceeds a maximum width of the cleaved layer from crystal (101) in order to, for example, accommodate the transfer of a plurality of cleaved layers as shown in Fig. 1j and/or to facilitate greater ease of handling the cleaved layers without causing damage to the cleaved layers.  Thus, a person of ordinary skill in the art would look to the teachings of D’Evelyn and would be motivated to also utilize first and second rigid carriers having a width and/or length that is larger than that of the substrate in order to facilitate the transfer of a plurality of layers utilizing the method of Henley and Berger and/or to provide for greater ease of handling the transferred layer(s).  
Regarding claim 22, Henley and D’Evelyn teach that the fracturing comprises applying a mechanical force proximate to one or more edges of the first rigid carrier and the second rigid carrier, and the mechanical force is configured to impart a bending moment in at least one of the first rigid carrier or the second rigid carrier (see, e.g., Figs. 17-23 and ¶¶[0160]-[0170] of Henley which teach that selective energy placement provides a controlled cleaving action of the material region (12) and that the energy source may be mechanical in nature, derived from rotational, translational, compressional, and expansional forces (1701) and (1707) , and applied in the vicinity of the subsurface damaged region in order to initiate and propagate a cleaving action; see also ¶[0037] of D’Evelyn which teaches that mechanical energy may be utilized to initiate a cleaving action; thus, a person of ordinary skill in the art would look to the teachings of Henley and D’Evelyn and would be motivated to apply a mechanical force to impart a bending moment to the rigid carriers in order to promote a more efficient cleaving action along the subsurface damaged region).  

Claims 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henley in view of Hirata and further in view of D’Evelyn and still further in view of U.S. Patent Appl. Publ. No. 2014/0087504 to Li, et al. (“Li”).  
Regarding claim 19, Henley, Hirata, and D’Evelyn do not explicitly teach that the portion of the crystalline material removed from the substrate comprises a device wafer including at least one epitaxial layer grown thereon.  However, in Figs. 1-5 and ¶¶[0032]-[0075] as well as elsewhere throughout the entire reference Li teaches an analogous method of generating a single crystal semiconductor layer in which OLED driving circuitry (12), logic/memory devices (14), and other functions (15) provided on the surface of a semiconductor substrate (10) are separated from the bulk of the substrate (10) by the spalling technique.  It is noted that the driving circuitry (12), logic/memory devices (14), and other functions (15) must necessarily be comprised of or, alternatively, would be reasonably expected to be comprised of one or more epitaxial layers grown on the substrate (10) as part of the device fabrication process.  Separation of the device layer in the method of Li is achieved by initially forming a stressor layer (20) and handle substrate (22) on the surface of the semiconductor substrate (10) and then cooling to temperatures below 20 °C such that the portion (10B) of the substrate (10) that contains the circuitry (12) and devices (14) is separated from the portion (10A) that does not.  Portion (10A) may then be subject to additional device processing steps.  Thus, an ordinary artisan would look to the teachings of Li and would readily recognize that the crystal material processing method of Henley, Hirata, and Brewer may also be used to separate a top layer of a device wafer which includes electronic devices and/or driving circuitry formed by one or more epitaxial deposition processes from the bulk of the substrate with the motivation for doing so being to utilize a simpler process which requires fewer processing steps.  

Claims 20, 24-25, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henley in view of Hirata and further in view of Berger.  
Regarding claim 20, Henley teaches a crystalline material processing method (see, e.g., the Abstract, Figs. 1-36, and entire reference) comprising:  
bonding a first rigid carrier to a first surface of a crystalline material (see, e.g., Figs. 24-31 and ¶¶[0186]-[0215] which teach that a rigid workpiece (2501) is bonded to a top surface (2403) of a crystalline substrate (2400)), 
wherein the crystalline material comprises a substrate having a subsurface damage region at a depth relative to a first surface of the substrate (see, e.g., Figs. 24-31 and ¶¶[0186]-[0215] which teach that a subsurface damage religion (2411) is formed beneath a top surface (2403) of the crystalline substrate (2400) using energetic particles (2409)); and 
following the bonding steps, fracturing the crystalline material along or proximate to the subsurface laser damage region to yield a bonded assembly comprising the first rigid carrier and a portion of the crystalline material removed from the substrate (see, e.g., Figs. 24-31 and ¶¶[0186]-[0215] which teach that a controlled cleaving action is initiated to remove the crystalline substrate (2400) and produce a bonded assembly comprising the rigid workpiece (2501), adhesive layer (2605), and the material region (2401) removed from the crystalline substrate (2400)).
Henley does not explicitly teach that the subsurface damage region is formed using a laser.  However, in Figs. 1-8 and ¶¶[0027]-[0060] Hirata teaches an embodiment of a system and method for cleaving a wafer from a substrate by using a focused laser beam to initiate a cleavage plane.  In Figs. 5-8 and ¶¶[0034]-[0054] Hirata specifically teaches that a cleavage plane may be formed in a crystalline ingot (11) by scanning a laser beam with a focal point at a depth (D1) across the surface of the ingot (11) in a predetermined raster pattern such that a modified layer (23) with cracks (25) propagating therefrom is formed at a depth (D1) corresponding to the thickness of the wafer to be produced.  This wafer may then be removed from the ingot (11) by initiating fracture along the modified layer (23).  Thus, in view of the teachings of Hirata an ordinary artisan would readily recognize that the subsurface damage region (2411) produced in the method of Henley may be produced using a laser beam since this would involve nothing more than the use of an alternative and known technique for producing a cleavage plane according to its intended use.  Specific motivation for using a laser instead of ion implantation to produce a subsurface damage region would be, for example, to benefit from the use of a technique which is readily available and does not require a consumable product such as a source of implanted ions.  
Henley and Hirata do not explicitly teach the step of bonding a second crystalline carrier to a second surface of the crystalline material.  However, in Figs. 1-5 and ¶¶[0021]-[0150] Berger teaches an embodiment of a method for delaminating a thin layer from a semiconductor (10) such as SiC which includes bonding a first rigid carrier (20) to a first surface of the semiconductor (10) by means of a bonding layer (15), forming a delamination layer (13) within the semiconductor (10) by ion implantation, and bonding a second rigid carrier (22) to a second, opposite side of the semiconductor (10) by means of a second bonding layer (16).  In ¶¶[0122]-[0130] Berger specifically teaches that a thermal treatment is utilized to cause mechanical tensions which result in separation of a thin layer (11) along the delamination layer (13).  The separated compound structure (32) can then be reused in order to produce additional thin layers (11) of said semiconductor (10).  Thus, in view of the teachings of Berger an ordinary artisan would readily recognize that separation of the material region (2401) along the subsurface damage region (2411) in Figs. 24-27 of Berger may be further facilitated by bonding an additional rigid carrier to a second surface of the substrate (2400) and then performing a thermal treatment which causes mechanical tensions that facilitates separation along the subsurface damage region (2411).  
Regarding claim 24, Henley teaches that at least one of the bonding of the first rigid carrier to the first surface of the crystalline material or the bonding of the second rigid carrier to the second surface of the crystalline material comprises adhesive bonding utilizing an adhesive material (see, e.g., ¶[0197] which specifically teaches that the bonding between the workpiece (2501) and crystalline substrate (2400) may be achieved using an adhesive material).  
Regarding claim 25, Henley teaches that the first rigid carrier comprises a first face and a second face that opposes the first face; the adhesive material is arranged in contact with the first face; and the second face is devoid of any adhesive material and devoid of any stress-producing material (see, e.g., Figs. 24-31 and ¶¶[0186]-[0215] which teach that the workpiece (2501) has first and second faces with an adhesive material (2503) on only the first face while the second face is free of any adhesive or stress-producing material).
Regarding claim 27, Henley teaches that the first rigid carrier comprises a crystalline carrier (see, e.g., ¶¶[0046]-[0047] which specifically teach that the handle substrate (2501) may be a monocrystalline or polycrystalline material), but does not explicitly teach a second rigid carrier which also comprises a crystalline carrier.  However, as noted supra with respect to the rejection of claim 20, in Figs. 1-5 and ¶¶[0021]-[0150] Berger teaches an embodiment of a method for delaminating a thin layer from a semiconductor (10) such as SiC which includes bonding a first rigid carrier (20) to a first surface of the semiconductor (10) by means of a bonding layer (15), forming a delamination layer (13) within the semiconductor (10) by ion implantation, and bonding a second rigid carrier (22) to a second, opposite side of the semiconductor (10) by means of a second bonding layer (16).  In ¶¶[0122]-[0130] Berger specifically teaches that a thermal treatment is utilized to cause mechanical tensions which result in separation of a thin layer (11) along the delamination layer (13).  The separated compound structure (32) can then be reused in order to produce additional thin layers (11) of said semiconductor (10).  Thus, a person of ordinary skill in the art would readily recognize that the second rigid carrier (22) utilized in the method of Berger may also be comprised of a crystalline substrate since this would involve nothing more than the use of a known material according to its intended use.  

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henley in view of Hirata and further in view of Berger and still further in view of U.S. Patent Appl. Publ. No. 2011/0316003 to Murphy, et al. (“Murphy”).  
Regarding claim 23, Henley, Hirata, and Berger do not explicitly teach that at least one of the bonding of the first rigid carrier to the first surface of the crystalline material or the bonding of the second rigid carrier to the second surface of the crystalline material comprises anodic bonding.  However, in Figs. 4-7 and ¶¶[0022]-[0071] as well as elsewhere throughout the entire reference Murphy teaches an analogous method of manufacturing a multilayered semiconductor wafer in which a donor wafer (1) is bonded to a handle wafer (5).  In ¶[0069] Murphy specifically teaches that the donor wafer (1) can be bonded to the handle wafer (5) by anodic bonding, direct bonding, or via a suitable adhesive layer.  Thus, a person of ordinary skill in the art would look to the teachings of Murphy and would readily recognize that anodic bonding may serve as an equivalent alternative to the use of an adhesive layer.  In this case the use of anodic bonding would involve nothing more than the use of a known method of wafer bonding according to its intended use.  

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henley in view of Hirata and further in view of Berger and still further in view of Brewer.  
Regarding claim 26, Henley, Hirata, and Brewer do not explicitly teach that the adhesive material comprises at least one of the following characteristics (a) to (c): (a) the adhesive material comprises a thermoplastic material; (b) the adhesive material has a Shore D durometer value of at least about 70 when the adhesive material is at 25°C, or (c) the adhesive material has a modulus of elasticity of at least about 7 MPa when the adhesive material is at 25°C.  However, in ¶[0197] Henley teaches that wafer bonding may be achieved using an adhesive material and then Brewer teaches an embodiment of a wafer bonding adhesive known as BrewerBOND 220 which is suitable for use as a temporary wafer bonding material during compound semiconductor wafer processes in the 200 to 240 °C range.  BrewerBOND 220 has a glass transition temperature Tg of 50.1 °C which is above the claimed Tg of greater than 25 °C.  Thus, in view of the teachings of Brewer an ordinary artisan would be motivated to utilize an adhesive such as BrewerBOND 220 which has a Tg of greater than 25 °C since this is a known adhesive that would function according to its intended use in the method of Henley.  Use of a known material based on its suitability for its intended use has been held to support a prima facie determination of obviousness.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1947).  See also MPEP 2144.07.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  In at least Figs. 6-8 and ¶¶[0068]-[0089] U.S. Patent Appl. Publ. No. 2014/0038392 to Yonchara, et al. teaches the use of a laser to separate a device layer from a donor wafer and transfer said device layer to a handle substrate.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH A BRATLAND JR whose telephone number is (571)270-1604. The examiner can normally be reached Monday- Thursday, 7:30 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH A BRATLAND JR/Primary Examiner, Art Unit 1714